 140DECISIONSOF NATIONALLABOR RELATIONS BOARDdate on which the election was scheduled, rather than the date of theactual balloting, is controlling for the purpose of determining theinsulated periodAs the above speech of the Employer was madewithin 24 hours of the scheduled election, we find that the conductviolated thePeerless PlywoodruleWe shall, therefore, set the elec-tion aside and order a second election 3[The Board set aside the election ][Text of Direction of Second Election omitted from publication ]CHAIRMAN LEEDoni took no part in the consideration of the aboveSupplemental Decision, Order, and Direction of Second Election3In light of this disposition we find it unnecessary to answer the other issues raisedby the PetitionerCharles BruningCompany,Inc.'andOffice Employees'Interna-tional Union Local 10, AFL-CIO,Petitioner.Case No 7-RC-4117January 13, 1960DECISION AND DIRECTION OF ELECTIONUpona petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Donald F Sugerman, hear-ing officerThe hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmedUpon the entire record in this case,the Board finds1The Employer is engaged in commerce within the meaning of theAct2The labor organization involved claims to represent certain em-ployees of the Employer3A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and(7) of the Act4 The parties stipulated that an overall unit of office clerical em-ployees, shipping and receiving employees,and service repair me-chanics of the Employer at its Detroit, Michigan,branch, excludingsalesmen,all other employees,guards, and supervisors as defined inthe Act, was appropriateTheydisagreed only as to the unit place-ment of the service manager,who the Petitioner contends is a super-visor and as to whom the Employer refused to take a positionThe Employer is engaged in the manufacture,sale, and service ofcopying equipment to customers such as FordMotor Company, Gen-eralMotors Corporation,and Chrysler Corporation Its home office'The name of the Employer appears as amended at the hearing126 NLRB No 13 CHARLES BRUNINGCOMPANY, INC.141is located in Illinois, with a sales and service branch office at Detroit,Michigan, which is the only installation of the Employer herein in-volved.The top official of this branch office is the branch manager.Immediately responsible to him are the assistant branch manager andthe sales supervisor.The assistant branch manager, in turn, super-vises the office manager, the service manager, and the leadman of theshipping department.There are 14 or 15 employees in the stipulatedunit, consisting of approximately 4 servicemen, 2 or 3 shipping em-ployees, and approximately 9 office clerical employees. Insofar as therecord shows, there is funtcional integration of these employees inthat a girl at the desk writes up service orders based on telephonecalls from customers.She gives the orders to the service manager,who assigns them; or, during his absence while he is in the field, sherelays such orders to a serviceman when he checks in from the fieldby telephone.There is no bargaining history. In all the circum-stances herein, particularly because the Employer is engaged in awholesale operation, because of the small group of employees hereininvolved, and because the office clericals and servicemen work underthe same overall supervision and have a community of interest, and,finally because the parties have stipulated to this unit, we find that theunit to which the parties have agreed is appropriate?As noted above, the supervisory status of the service manager isdisputed.He is in charge of four servicemen. In this connection, he,in addition to spending 50 percent of his time in the field doing servicework, prepares orders on the basis of customer contracts and assignsthese orders to the servicemen.He also prepares 6-month ratingsheets for the four servicemen, appraising them as to quality of work,cooperation, absenteeism, and initiative.Although such ratings arereviewed on a higher level and the service manager can make no finaldecision in this connection, the record shows that he would make therecommendations as to whether a rating should be increased or payraise given and that, in the majority of cases in the last 2 years, hisrecommendations have been followed.Unlike the four men underhis direction and like the agreed supervisors, he is salaried. In thesecircumstances, we find that he is a supervisor and exclude him fromthe unit.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All office clerical employees, shipping and receiving employees, andservice and repair mechanics of the Employer at its Detroit, Michigan,branch, excluding salesmen, all other employees, guards, the branch2 SeeInterstate Supply Company,117 NLRB 1062; 0E McIntyre, Inc.,118 NLRB1290,The Eavey Company,115 NLRB 1779, 1780,OregonMacaroni Company et at.,124 NLRB 1001, footnote 11 142DECISIONSOF NATIONAL LABOR RELATIONS BOARDmanager, assistant branch manager, the office manager, the servicemanager, and all other supervisors as defined in the Act.Our dissenting colleague asserts that there is no precedent for theforegoing unit determination.While we agree with him that theBoard will not honor unit stipulations between the parties to repre-sentation proceedings which conflict with Board policy, we do notagree with his conclusion that the stipulation herein conflicts withsuch policy. In this connection, we also agree with him that it hasbeen, and is, Board policy to prevent the commingling in productionand maintenance units of office clerical employees and those who per-form manual labor.'However, we uniformly include office clericalemployees in retail selling and nonselling units,4 although such unitsinclude service and repair employees and many other categories ofmanual employees.Moreover, in units involving wholesale opera-tions, the Board includes office clericals in units which also includemanual workers where there is no objection by the parties.' In theinstant case not only is there a complete absence of objection to theirinclusion, but there is present an unequivocal intent that the officeclericals be included in the overall unit.The stipulated unit is muchmore similar, from the point of view of work done and mutual inter-ests of the employees involved, to the units held to be appropriate inretail and wholesale operations, than to units in manufacturing plants.In these circumstances, we conclude that our unit determination hereincomplies fully with the rules and policies which our dissenting col-league claims are in conflict with such determination.[Text of Direction of Election omitted from publication.]MEMBER JENKINS,dissenting :I do not agree with the majority's determination that a single unitof office clerical employees and manual employees constitute an ap-propriate unit simply because the parties have so agreed among them-selves.Concededly, there is no precedent for such a unit determina-tion ; on the contrary, it is a plain departure from settled Board policy,which is to separate these two groups of employees for collective-bargaining purposes.sAlthough the Board customarily excludes office clerical employees from productionand maintenance units even where there is a bargaining history including them(MarstonCorporation,120 NLRB 76,78,Dura Steel Products Company,109 NLRB 179, 182), itshould be noted that the Board has recently extended this policy to include office clericalsin a production and maintenance unit where there is a bargaining history of inclusioncoupledwith a stipulation to include them.Oregon Macaroni Company,124 NLRB1001, footnote 11;Arrow Linen Supply Company, Inc,Case No 2-RC-9912, issuedJuly 31, 1959,unpublished.4 Interstate Co , Glass House Restaurants,125 NLRB 101 ;Duane's Miami Corporation,119 NLRB 1331, 1335.5 InterstateSupply Company,117 NLRB 1062,1064; see alsoNathan Warren andSons, Inc.,119NLRB 292, 297;Walgreen Company,89NLRB 1397, 1398-1399;Worth Hardware Co., Inc., 71NLRB 684, 686. CHARLES BRUNING COMPANY, INC.143From the very inception of the Act until today, the Board hasrecognized the essentially different functions, status, and interests ofoffice clerical employees from those of employees who perform manuallabor, customarily denominated production and maintenance em-ployees.6For this reason, it has been the Board's considered andconsistent judgment that a commingling of these two groups in asingle unit would not be conducive to effective collective bargaining.'Accordingly, it has excluded office employees from production andmaintenance units and has established them in separate appropriateunits.It has applied this policy even in the face of a contrary col-lective-bargaining history 8 and where there was no objection to merg-ing the office clerical employees with the production and maintenanceemployees in a single unit .9 In the countless number of cases comingbefore the Board, the Board has not been able to find any specialcircumstances which would persuade it to depart from the abovepolicy.Notwithstanding the foregoing, the Board, in the instant case, isgiving its imprimatur to a collective-bargaining unit which up tothe present time it has always regarded to be ineffective and inappro-priate for collective-bargaining purposes because of the unquestioneddissimilarity in interests of the office clerical and manual employees.It now evidently justifies its departure from settled practice onlybecause of the parties' agreement.Yet, the Board has also repeatedlyemphasized in its decisions that it will not honor unit stipulationsbetween parties in a representation proceeding which conflict withBoard policy.10Thus, inYale and Towne Manufacturing Companycase, which is particularly applicable here, the Board excluded froman office clerical unit dispatchers, despite the parties' agreement toinclude them, because, as the Board held, they were employees whomthe Board customarily included in production and maintenance unitsand excluded from office clerical units.The Board there made clearin unequivocal language that it was "not bound by stipulations ofparties to representation proceedings where the record facts disclosean inconsistency between the stipulation and established Boardpolicy." 11This is precisely the situation here 12 and yet the majorityis ordering an election in a unit manifestly inappropriate and will0Pacific Gas and Electric Company, 3NLRB 835 ;Atlantic Basin Iron Works, 5NLRB402,Boston Edison Company,51 NLRB 118,Buckeye Rural Electric Cooperative, Inc,88 NLRB 196;The Yale and Towne Manufacturing Company,112 NLRB 1268;MarstonCorporation,120 NLRB 76.7 I bid.8Boston Edison Company, supra;Marston Corporation,supra.9Buckeye Rural Electric Cooperative,Inc., supra.10The Yale and Towne Manufacturing Company, supra;United States Cold StorageCorporation,issued November 10, 1959, unpublishedn TheYale and Towne Manufacturing Company, supra,at p. 1270.37The record indicates that the proposed unit consists of approximately nine officeclerical employees,four servicemen,and two or three shipping employees. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfer the benefits of a certification on the Petitioner, if it wins theelection.In suln, I find nothing in the record or the majority's decision tojustify discarding Board policy and substituting the parties' agree-ment for the Board's informed and considered judgment respectingunit determinations.Accordingly, I dissent from the majority'sDecision and Direction of Election.MEMBERFANNING took no part in the consideration of the aboveDecision and Direction of Election.Flatbush General HospitalandLocal 144,Hotel and AlliedService Employees Union,Building Service Employees Interna-tionalUnion, AFL-CIO.Case No. 0-RM-1064. January 13,1960DECISION AND ORDERUpon a petition duly filed under Sections 9(c) and 8(b) (7) (C) ofthe National Labor Relations Act, a hearing was held before James J.Graham, hearing officer.'The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.The Union moved to dismiss the petition on the grounds,inter alia,that the Employer is a proprietary hospital not engaged in commerce,and that even if statutory jurisdiction is found to exist, the impactof the operations of proprietary hospitals such as the Employer isinsufficient to warrant assertion of jurisdiction by the Board.TheEmployer opposes the motion on the grounds that the New York StateLabor Relations Board decided, in three cases involving proprietaryhospitals, that the operations of such hospitals affected commerce tosuch an extent that it was without jurisdiction,2 and that, in the cir-cumstances, the National Labor Relations Board should assert juris-diction in the instant proceeding.The Employer is a private or proprietary hospital located inBrooklyn, New York. It is owned and operated by Dr. Samuel B.Berson under a license issued by the State of New York. The hos-pital has 111 beds and employs about 140 employees. It has been ini It is stipulated that the Union began to picket the Employer for recognition onNovember 13, 1959On November 17, the Employer filed a charge in Case No. 2-CP-4,alleging a violation of Section 8(b) (7) (C) of the amended ActThe instant petition wasfiledon November 20 for an expedited election pursuant to the first proviso of Sec-tion 8(b) (7) (C)The Regional Director, under the authority of Section 101 23(c) ofthe Board's Statements of Procedure, ordered the hearing which was held herein.2SeeHunts Points Hospital,22 SLRB No. 18 ,Medical Arts Sanito,sum,22 SLRBNo 19, andBrunswick Home, Inc.22 SLRB No 41 The Petitioner has filed a petitionwith the New York State Labor Relations Board for an election among the employees ofthe Employer in the unit which it claims to represent, which petition is still pending126 NLRB No 22.